Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed 6/20/2022.  At this point claims 1-20 are pending in the instant application and ready for examination by the Examiner.

Examiner’s Comment:
2.	Independent claims (1, 15, 20) recite… wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device selected from the group consisting of: a computing device utilized by the user, and a computing device proximate to the user…  “Adversely affects” is not disclosed within the specification and is viewed as non-functioning descriptive language. ‘Adverse’ is not mentioned at all. 

Response to Arguments
3.	Applicant’s arguments filed on 6-20-2022 for claims 1-20 have been fully considered but are not persuasive.

4.	Applicant’s argument:
As noted, claim 1 was initially rejected as unpatentable over Baldwin and 
Flickinger. This rejection is respectfully traversed. Claim 1 is believed patentable over Baldwin and Flickinger at least because Baldwin and Flickinger do not teach the “sensory issue” of claim 1 and therefore, 

Examiner’s answer:
The invention has no means to determine a sensory issue from a user directly. It can only monitor the user indirectly and generate a probability that there is a ‘sensory issue.’
Per the applicant’s specification, 0001, …
‘For example, for sight and hearing, which are merely two examples of sensory issues, various behaviors that are indicative of some impairment include, but are not limited to, people squinting to read something from a distance, people taking of their glasses off to read items that are close, people asking a speaker to repeat what was just said by that speaker, people rubbing their eyes more often than usual, people changing their positioning, including leaning in, to hear or see something, people answering the wrong question during a conversation, and/or people holding a phone progressively further away from themselves.’
Baldwin teaches evaluating gaze information. This maps to 0001 and the definition of ‘sensory issue.’
Baldwin 0052 cites a model that can be developed from a user. 

5.	Applicant’s argument:
they do not teach: 1) “generating and training . . . a predictive model, 

Examiner’s answer:
Baldwin teaches evaluating gaze information. This maps to 0001 and the definition of ‘sensory issue.’
Baldwin 0052 cites a model that can be developed from a user. 

6.	Applicant’s argument:
wherein the predictive model is utilized by the one or more processors,

Examiner’s answer:
 ‘As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802, the same or separate storage can be used for images or data, a removable memory can be available for sharing information with other devices, and any number of communication approaches can be available for sharing with other devices.’ (Baldwin, 0044)

7.	Applicant’s argument:
….to determine a probability that the user is experiencing a sensory issue;” 

Examiner’s answer:
Flickinger is used for this limitation. This reference determines a change or state or mode of a person. The examiners position is that any ‘sensory issue’ would be reflected in a change of state or mood of a user. This is supported by the specification since the invention has no way of determining a sensory issue. For example, the claimed invention cannot tell if a user is having trouble focusing or not. The invention has no way to determine if the subject matter is above the users knowledge.

8.	Applicant’s argument:
and/or 2) “cognitively analyzing . .. based on applying the predictive model, a portion of the data obtained by the continuously monitoring during a given time period, to determine that a user is exhibiting the one or more behaviors indicative of the sensory issue,” as recited, infer alia, in claim 1.

Examiner’s answer:
If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior. (Baldwin 0016)

9	Applicant’s argument:
Baldwin does not teach the “sensory issue” of claim 1, “wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device selected from the group consisting of: a computing device utilized by the user, and a computing device proximate to the user,” as recited, inter alia, in claim 1. Baldwin arguably describes using imaging elements and infrared sensors integrated into devices to “capture information about a user viewing information displayed on a display element 302 of the device.” Baldwin § [0026]. Baldwin discusses how image recognition and the instance of the user from the device can be utilized to automate scrolling speed of documents viewed of the interface of this same device. Baldwin describes using the imaging and infrared mechanisms that are integrated into the device to track the gaze of the user to scroll at a speed that is convenient for the user, based on this gaze tracking. As explained in Baldwin, the gaze tracking can be combined with other observational data, such as the location of the user, to automatically scroll at a speed at which the user can read content. See Baldwin { [0029]. 

Examiner’s answer:
The invention has no means to determine a sensory issue from a user directly. It can only monitor the user indirectly and generate a probability that there is a ‘sensory issue.’ Baldwin does this by monitoring gazing and adjusting scroll speed. If the applicant wishes to add ‘…various behaviors that are indicative of some impairment include, but are not limited to, people squinting to read something from a distance, people taking of their glasses off to read items that are close,…’[0001] to overcome the cited art. 

10.	Applicant’s argument:
Other than certain pre-sets, which are not user specific (e.g., there can be a default scrolling speed for a four-year-old), there is no “predictive model” disclosed in Baldwin and certainly no trained user-specific model. Instead, Baldwin is concerned with real-time gaze tracking and scrolling based on this gaze tracking. Thus, Baldwin does not generate or train “a predictive model, wherein the predictive model is utilized by the one or more processors, to determine a probability that the user is experiencing a sensory issue;” and/or cognitively analyze “based on applying the predictive model, a portion of the data obtained by the continuously monitoring during a given time period, to determine that a user is exhibiting the one or more behaviors indicative of the sensory issue,” as recited, infer alia, in claim 1. Furthermore, Baldwin does not monitor for “behaviors indicative of the sensory issue [wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device selected from the group consisting of: a computing device utilized by the user, and a computing device proximate to the user],” as recited, infer alia, in claim 1. For at least these reasons, claim 1 is believes patentable over Baldwin. Flickinger does not cure this deficiency in Baldwin. 

Examiner’s answer:
Other than certain pre-sets, which are not user specific (e.g., there can be a default scrolling speed for a four-year-old), 
‘Can be a default scrolling speed’ is open ended. 
there is no “predictive model” disclosed in Baldwin and certainly no trained user-specific model. 
A model can be developed for a user using information learned from, or received by, a user. As discussed, reading speed under various conditions can be learned for a user, and a reading speed model can be generated. (Baldwin, 0052)
Baldwin does not monitor for “behaviors indicative of the sensory issue [wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device selected from the group consisting of: a computing device utilized by the user, and a computing device proximate to the user],” as recited, infer alia, in claim 1. For at least these reasons, claim 1 is believes patentable over Baldwin. Flickinger does not cure this deficiency in Baldwin
behaviors indicating the sensory issue and one or more contextual factors that contribute to the one or more behaviors, wherein the data relevant to the user is utilized by the one or more processors to establish ranges of expected behaviors for the user, when the user 1s engaged in specific activities (Flickinger, 0053, 0058; ‘Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information. And ‘Benchmark or other data, existing in the literature, e.g., psychology, behavior, medicine, psychiatry, etc. may be user to relate physiological states or changes (e.g., pulse, be respiration, skin salinity etc.)), physical activities (etc. muscle tension, key pressing, gesticulations, yelling, tearing, trembling, shivering, teeth clenching, etc.) and other measured idiosyncratic data.), 
wherein the predictive model comprises the expected behaviors for the user ; and cognitively analyzing, by the one or more processors, based on applying the predictive model, a portion of the data obtained by the continuously monitoring during a given time period, to determine that a user is exhibiting the one or more behaviors indicative of the sensory issue, wherein the one or more behaviors represent deviations, during the given time period, from one or more of the established ranges of expected behaviors for the user. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior.)

11.	Applicant’s argument:
Flickinger, like Baldwin, does not teach the “sensory issue” of claim 1. As amended, claim 1 recites, inter alia, “wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device selected from the group consisting of: a computing device utilized by the user, and a computing device proximate to the user.” The Office Action analogizes the “emotional state” of Flickinger with the “sensory issue” of claim 1 but these items are not analogous. 

Examiner’s answer:
The invention has no means to determine a sensory issue from a user directly. It can only monitor the user indirectly and generate a probability that there is a ‘sensory issue.’ Baldwin does this by monitoring gazing and adjusting scroll speed. If the applicant wishes to add ‘…various behaviors that are indicative of some impairment include, but are not limited to, people squinting to read something from a distance, people taking of their glasses off to read items that are close,…’[0001] to overcome the cited art. 
Flickinger arguably discloses estimating emotional states. Flickinger states, “Estimation of emotions experienced by a person, the intensity of such emotions and whether that emotion is increasing or decreasing may be accomplished by reference to a pre-populated database (e.g., a look-up table) that maps datums/signals, and their absolute and/or relative values to certain emotional states or meta-states. Alternatively a self- learning or adaptive algorithm with or without used input and feedback and fine tuning may be used to estimate emotional states or changes based on the measured signals/datums.” 

12.	Applicant’s argument:
Flickinger § [0036]. The “emotional state” of Flickinger is not relevant to the “sensory issue” of claim 1 “wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device selected from the group consisting of: a computing device utilized by the user, and a computing device proximate to the user,” as recited, inter alia, in amended claim 1. 

Examiner’s answer:
Again, the invention has no means to determine a sensory issue from a user directly. It can monitor a user and generate a probability there is a ‘sensory issue.’

13.	Applicant’s argument:
Thus, like Baldwin, Flickinger not generate or train “a predictive model, wherein the predictive model is utilized by the one or more processors, to determine a probability that the user is experiencing a sensory issue;” and/or cognitively analyze “based on applying the predictive model, a portion of the data obtained by the continuously monitoring during a given time period, to determine that a user is exhibiting the one or more behaviors indicative of the sensory issue,” as recited, infer alia, in claim 1. For at least these reasons, claim 1 is believed patentable over both Baldwin and Flickinger. 

Examiner’s answer:
A model can be developed for a user using information learned from, or received by, a user. As discussed, reading speed under various conditions can be learned for a user, and a reading speed model can be generated. (Baldwin, 0052)
 ‘As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802, the same or separate storage can be used for images or data, a removable memory can be available for sharing information with other devices, and any number of communication approaches can be available for sharing with other devices.’ And  ‘In this example, gaze tracking is activated on the device 902 some embodiments a user must activate this mode manually, while in other modes the device can activate the mode when the user is detected in a range of relative locations, when the device is determined to be held by a user, when a specific application is opened, or at any other appropriate time.’ EC: It stands to reason if a user has to manually activate monitoring, then the user is required to deactivate it, thus ‘continuously monitoring.’ (Baldwin, 0044, 0048)
In one embodiment, and with reference to the drawings included herein the invention comprises a system that provides real time detection and monitoring of physical aspects of an individual and/or aspects of the individual's activity, determines, computes or estimates that person's emotional state or affect or estimates the change of, evolution too or increasing probability of a change in the individual's mood or emotional state occurring, and provides feedback, e.g., in real time, to the individual about the person's emotional change, change or potential change thereof. In some embodiments, the notification to user can take the form voice activated read-out, display on screen, vibration of device, watch or other wearable. EC: Flickinger is used to disclose a generation of a probability in regards to an individual state. The examiner argues if the reading speed is too fast or too slow, there would be changes in an mood or emotional state. (Flickinger, 0027)
If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior. (Baldwin 0016)
In at least some embodiments, the device can utilize the same image capture process to detect fatigue as to determine gaze position, user identity, etc.’ and ‘It should be understood that image capture can be performed using a single image, multiple images, periodic imaging, continuous image capturing, image streaming, etc.’ (Baldwin, 0038, 0044)

14.	Applicant’s argument:
Claim 15 is also believed patentable over Baldwin and Flickinger at least because Baldwin and Flickinger do not teach the “sensory issue” of claim 15 and therefore, they do not teach: 1) “generating and training . . . a predictive model, wherein the predictive model is utilized by the one or more processors, to determine a probability that the user is experiencing a sensory issue;” and/or 

Examiner’s answer:
This has been addressed above

15.	Applicant’s argument:
2) “cognitively analyzing .. . based on applying the predictive model, a portion of the data obtained by the continuously monitoring during a given time period, to determine that a user is exhibiting the one or more behaviors indicative of the sensory issue,” as recited, inter alia, in claim 15. 

Examiner’s answer:
If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior. (Baldwin 0016)
In at least some embodiments, the device can utilize the same image capture process to detect fatigue as to determine gaze position, user identity, etc.’ and ‘It should be understood that image capture can be performed using a single image, multiple images, periodic imaging, continuous image capturing, image streaming, etc.’ (Baldwin, 0038, 0044;’)
If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior. (Baldwin 0016)

16.	Applicant’s argument:
As discussed above, Baldwin is concerned with use of imaging devices and infrared devices integrated into a device to track the gaze of a user on the device interface and scroll automatically to accommodate the gaze. The Office Action admits there is no “predictive model” in Baldwin and there is also no monitoring for a “sensory issue, wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device selected from the group consisting of: a computing device utilized by the user, and a computing device proximate to the user,” as recited, infer alia, in claim 15. Flickinger does not cure this deficiency in Baldwin because the Office Action analogizes the “emotional state” of Flickinger with the “sensory issue” of amended claim 15 and this emotional state, “fear, anger, and other emotions,” (Flickinger §] [0007]), is not relevant to the “sensory issue” of claim 15 of its use in the context of claim 15 including in concert with the predictive model.
Claim 20 is also believed patentable over Baldwin and Flickinger at least because Baldwin and Flickinger do not teach the “sensory issue” of claim 20 and therefore, they do not teach: 

Examiner’s answer:
Some embodiments of the invention are described in the following. In our fast paced and hectic world with many stimuli and psychological stressors, sometimes all at once, it is sometime easy for emotions such as frustration, anger, anxiety, worry, fear and others to develop or build up so rapidly that the individual is either unaware or “behind the curve” in recognizing these emotions and appropriately dealing with them. [0026] The examiner argues that ‘frustration’ can be the result of a sensory issue. 

17.	Applicant’s argument:
1) “generating and training . . . a predictive model, wherein the predictive model

Examiner’s answer:
Baldwin 0052 cites a model that can be developed from a user. 

18.	Applicant’s argument:
 is utilized by the one or more processors, to determine a probability that the user is experiencing a sensory issue;” and/or 

Examiner’s answer:
This has been addressed above.

19.	Applicant’s argument:
2) “cognitively analyzing .. . based on applying the predictive model, a portion of the data obtained by the continuously monitoring during a given time period, to determine that a user is exhibiting the one or more behaviors indicative of the sensory issue,” as recited, inter alia, in claim 20. 

Examiner’s answer:
This has been addressed above.

20.	Applicant’s argument:
The Office Action admits there is no “predictive model” in Baldwin 

Examiner’s answer:
Baldwin 0052 cites a model that can be developed from a user.

21.	Applicant’s argument:
and there is also no monitoring for a “sensory issue, 

Examiner’s answer:
In at least some embodiments, the device can utilize the same image capture process to detect fatigue as to determine gaze position, user identity, etc.’ and ‘It should be understood that image capture can be performed using a single image, multiple images, periodic imaging, continuous image capturing, image streaming, etc.’ (Baldwin, 0038, 0044)
In one embodiment, and with reference to the drawings included herein the invention comprises a system that provides real time detection and monitoring of physical aspects of an individual and/or aspects of the individual's activity, determines, computes or estimates that person's emotional state or affect or estimates the change of, evolution too or increasing probability of a change in the individual's mood or emotional state occurring, and provides feedback, e.g., in real time, to the individual about the person's emotional change, change or potential change thereof. In some embodiments, the notification to user can take the form voice activated read-out, display on screen, vibration of device, watch or other wearable. EC: Flickinger is used to disclose a generation of a probability in regards to an individual state. The examiner argues if the reading speed is too fast or too slow, there would be changes in an mood or emotional state. (Flickinger, 0027)

22.	Applicant’s argument:
wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device selected from the group consisting of: a computing device utilized by the user, and a computing device proximate to the user,” as recited, inter alia, in claim 20. Flickinger does not cure this deficiency in Baldwin because the Office Action analogizes the “emotional state” of Flickinger with the “sensory issue” of amended claim 20 and this emotional state, “fear, anger, and other emotions,” (Flickinger §] [0007]), is not relevant to the “sensory issue” of claim 20 of its use in the context of claim 20 including in concert with the predictive model.

Examiner’s answer:
The invention has no means to determine a sensory issue from a user directly. It can only monitor the user indirectly and generate a probability that there is a ‘sensory issue.’
Flickinger can determine an emotional state which includes frustration. Frustration can be a result of a ‘sensory issue’ The invention has absolutely no way of directly determining a sensory issue but only the actions of a user and generating a probability of the correlation. 

Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-8, 11-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Flickinger. (U. S. Patent Publication 20120256967, referred to as Baldwin; U. S. Patent Application 20180132776, referred to as Flickinger)

Claim 1
Baldwin discloses a computer-implemented method, comprising: obtaining, by one or more processors, a request to be electronically monitored, from a user, via a computing resource, wherein the request comprises authorization to access one or more data sources utilized by the user or proximate to the user; continuously monitoring (Baldwin, 0038, 0044;’ In at least some embodiments, the device can utilize the same image capture process to detect fatigue as to determine gaze position, user identity, etc.’ and ‘It should be understood that image capture can be performed using a single image, multiple images, periodic imaging, continuous image capturing, image streaming, etc.’), by the one or more processors, the authorized one or more data sources to obtain data relevant to the user (Baldwin, 0044, 0048; ‘As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802, the same or separate storage can be used for images or data, a removable memory can be available for sharing information with other devices, and any number of communication approaches can be available for sharing with other devices.’ And  ‘In this example, gaze tracking is activated on the device 902 some embodiments a user must activate this mode manually, while in other modes the device can activate the mode when the user is detected in a range of relative locations, when the device is determined to be held by a user, when a specific application is opened, or at any other appropriate time.’); generating and training, by the one or more processors, a predictive model, wherein the predictive model is utilized by the one or more processors (Baldwin, 0052; A model can be developed for a user using information learned from, or received by, a user. As discussed, reading speed under various conditions can be learned for a user, and a reading speed model can be generated.)…. selected from the group consisting of: a computing device utilized by the user, and a computing device proximate to the user based on the continuously monitoring (Baldwin, 0038, 0044;’ In at least some embodiments, the device can utilize the same image capture process to detect fatigue as to determine gaze position, user identity, etc.’ and ‘It should be understood that image capture can be performed using a single image, multiple images, periodic imaging, continuous image capturing, image streaming, etc.’), and obtaining additional data, via an Internet connection, from one or more computing resources communicatively coupled to the one or more processors (Baldwin, 0064-0065; ‘Communication over the network can be enabled via wired or wireless connections and combinations thereof. In this example, the network includes the Internet, as the environment includes a Web server 1206 for receiving requests and serving content in response thereto, although for other networks, an alternative device serving a similar purpose could be used, as would be apparent to one of ordinary skill in the art.’ And ‘The illustrative environment includes at least one application server 1208 and a data store 1210.’),…. wherein the predictive model comprises the expected behaviors for the user; and cognitively analyzing, by the one or more processors, based on applying the predictive model, a portion of the data obtained by the continuously monitoring during a given time period, to determine that a user is exhibiting the one or more behaviors indicative of the sensory issue, wherein the one or more behaviors represent deviations, during the given time period, from one or more of the established ranges of expected behaviors for the user. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior.)
Baldwin does not disclose expressly to determine a probability that the user is experiencing a sensory issue wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device …. wherein the additional data comprises one or more behaviors indicating the sensory issue and one or more contextual factors that contribute to the one or more behaviors, wherein the data relevant to the user is utilized by the one or more processors to establish ranges of expected behaviors for the user, when the user is engaged in specific activities.
Flickinger discloses to determine a probability that the user is experiencing a sensory issue wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device (Flickinger, 0027; In one embodiment, and with reference to the drawings included herein the invention comprises a system that provides real time detection and monitoring of physical aspects of an individual and/or aspects of the individual's activity, determines, computes or estimates that person's emotional state or affect or estimates the change of, evolution too or increasing probability of a change in the individual's mood or emotional state occurring, and provides feedback, e.g., in real time, to the individual about the person's emotional change, change or potential change thereof. In some embodiments, the notification to user can take the form voice activated read-out, display on screen, vibration of device, watch or other wearable. EC: Flickinger is used to disclose a generation of a probability in regards to an individual state. The examiner argues if the reading speed is too fast or too slow, there would be changes in an mood or emotional state.)…. wherein the additional data comprises one or more behaviors indicating the sensory issue and one or more contextual factors that contribute to the one or more behaviors, wherein the data relevant to the user is utilized by the one or more processors to establish ranges of expected behaviors for the user, when the user is engaged in specific activities. (Flickinger, 0053, 0058; ‘Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information.’ And ‘Benchmark or other data, existing in the literature, e.g., psychology, behavior, medicine, psychiatry, etc. may be user to relate physiological states or changes (e.g., pulse, be respiration, skin salinity etc.)), physical activities (etc. muscle tension, key pressing, gesticulations, yelling, tearing, trembling, shivering, teeth clenching, etc.) and other measured idiosyncratic data.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a threshold as a decision engine; to inform the user that corrective steps are following, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 2
Baldwin discloses adjusting, by the one or more processors, in the portion of the continuously obtained data, a portion of the instances where the context comprises one or more of the one or more contextual factors, to generate an adjusted portion of the continuously obtained data. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior.)
Baldwin does not disclose expressly based on determining that the user is exhibiting the one or more behaviors indicative of a sensory issue during the given time period, determining, by the one or more processors, a context for each incidence of the one or more behaviors indicative of the sensory issue during the given time period.
Flickinger discloses based on determining that the user is exhibiting the one or more behaviors indicative of a sensory issue during the given time period, determining, by the one or more processors, a context for each incidence of the one or more behaviors indicative of the sensory issue during the given time period. (Flickinger, 0053; Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a threshold as a decision engine; to inform the user that corrective steps are following, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 3
Baldwin does not disclose expressly cognitively analyzing, by the one or more processors, utilizing the predictive model, the adjusted portion, to determine the probability that the user is experiencing the sensory issue during the given time period.
Flickinger discloses cognitively analyzing, by the one or more processors, utilizing the predictive model, the adjusted portion, to determine the probability that the user is experiencing the sensory issue during the given time period. (Flickinger, 0029, 0037;’ User 250 is provided feedback 260 and may also, according to some embodiments, confirm or disconfirm feedback, adjust weighting to algorithm and provide other information 270 to tune algorithm.’ And ‘In these hypothetical examples, FIG. 5a shows feedback to a user on their smartphone display regarding their emotional state and real time changes. In this example, three distinct emotive states are displayed (the actual display format and traits to be displayed may be set by user or application as desired according to some embodiments), the levels of anger, calmness and anxiety and their stability or lability as estimated by the emotional state estimation algorithm and system.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a threshold as a decision engine; to inform the user that corrective steps are following, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 4
Baldwin discloses wherein the adjusting comprises: for each instance of the one or more behaviors in the portion of the continuously obtained data: (Baldwin, 0048; ‘In this example, gaze tracking is activated on the device 902 some embodiments a user must activate this mode manually, while in other modes the device can activate the mode when the user is detected in a range of relative locations, when the device is determined to be held by a user, when a specific application is opened, or at any other appropriate time.’) determining, by the one or more processors, whether the context includes at least one contextual factor of the one or more contextual factors. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior. The context is what the user is reading during the scroll and the contextual factor is the rate of the scroll.)
Baldwin does not disclose expressly determining, by the one or more processors, based on applying the predictive model, a probability that the at least one factor contributes to the one or more behaviors in the instance; and  including, by the one or more processors, the instance in the portion of the instances based on the probability that the at least one factor contributes to the one or more behaviors in the instance exceeding a pre-defined threshold. 
Flickinger discloses determining, by the one or more processors, based on applying the predictive model, a probability that the at least one factor contributes to the one or more behaviors in the instance (Flickinger, 0053, 0058; ‘Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information.’ And ‘Benchmark or other data, existing in the literature, e.g., psychology, behavior, medicine, psychiatry, etc. may be user to relate physiological states or changes (e.g., pulse, be respiration, skin salinity etc.)), physical activities (etc. muscle tension, key pressing, gesticulations, yelling, tearing, trembling, shivering, teeth clenching, etc.) and other measured idiosyncratic data.); and including, by the one or more processors, the instance in the portion of the instances based on the probability that the at least one factor contributes to the one or more behaviors in the instance exceeding a pre-defined threshold. (Flickinger, 0027, 0053;’ In one embodiment, and with reference to the drawings included herein the invention comprises a system that provides real time detection and monitoring of physical aspects of an individual and/or aspects of the individual's activity, determines, computes or estimates that person's emotional state or affect or estimates the change of, evolution too or increasing probability of a change in the individual's mood or emotional state occurring, and provides feedback, e.g., in real time, to the individual about the person's emotional change, change or potential change thereof.’ And  ‘In some embodiments, user inputs known attributes about self or answers a questionnaire about self—the answers of which are used by the system to set thresholds and baselines.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a threshold as a decision engine; to inform the user that corrective steps are following, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 5
Baldwin discloses based on determining the probability that the user is experiencing the sensory issue during the given time period, identifying, by the one or more processors, one or more actions to mitigate the sensory issue; and initiating, by the one or more processors, the one or more actions. determining, by the one or more processors, whether the context includes at least one contextual factor of the one or more contextual factors. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze.)

Claim 6
Baldwin discloses wherein the one or more actions are identified based on a value of the probability, wherein a first action comprises the one or more actions if the probability exceeds a pre-defined threshold, and wherein a second action comprises the one or more actions if the probability is less than or equal to the pre-defined threshold. (Baldwin 0017; In some embodiments, different areas of a device display can be assigned to different zones. Each zone can correspond to a different action, such as to scroll at a different rate, switch to a different page, stop at the current display, etc. In other embodiments, there will not be discrete zones but instead at least a semi-continuous function will be applied to different areas of the display such that adjustments to the content can be made in a relatively smooth and natural manner. EC: Since all the different zones have a common parameter of scroll rate, then the different zones can be viewed as different thresholds. The common parameter of a scroll rate allows all the zones to be subsets or supersets of one another.)

Claim 7
Baldwin discloses and wherein the second action comprises automatically adjusting, by the one or more processors, a setting of the computing resource. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze.)
Baldwin does not disclose expressly wherein the first action comprises transmitting, by the one or more processors, a notification to the user.
Flickinger discloses wherein the first action comprises transmitting, by the one or more processors, a notification to the user. (Flickinger, 0033; In one embodiment, measurements of one or more physiologic outputs and/or other idiosyncratic information particular to a user including but not limited to voice data, image data, muscle tension data, behavior etc. in real time and processing the data, e.g., with an algorithm, correlating the inputs and mapping inputs and correlated inputs to possible or likely emotional state, moods or changes of these, and reporting emotional related or indicative data (or raw data or data in whatever form desired) to the user.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a threshold as a decision engine; to inform the user that corrective steps are following, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 8
Baldwin discloses wherein the one or more actions comprise automatically adjusting one or more settings on the device wherein the device is selected from the group consisting of: the computing resource and a data source of the one or more data sources. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: the adjusting of the settings is disclosed the text being adjusted. Computer resource is disclosed by the location. Data source is disclosed by the text being scrolled.)

Claim 11
Baldwin discloses wherein the one or more data sources comprise sensors and a portion of the sensors comprise Internet of Things devices. (Baldwin, 0064, 0025; ‘In this example, the network includes the Internet, as the environment includes a Web server 1206 for receiving requests and serving content in response thereto, although for other networks, an alternative device serving a similar purpose could be used, as would be apparent to one of ordinary skill in the art.’ And ‘Systems and methods in accordance with various embodiments can take advantage of the fact that devices are increasingly equipped with imaging elements such as cameras or infrared sensors, and thus can capture image information of a user of the device. This image information can be analyzed to determine a relative viewing location or gaze direction of a user.)

Claim 12
Baldwin discloses wherein the one or more data sources comprise Internet of Things devices accessible to the public, and wherein the portion of the data comprises data obtained, by the one or more processors, from the Internet of Things devices accessible to the public. (Baldwin, 0070; Most embodiments utilize at least one network that would be familiar to those skilled in the art for supporting communications using any of a variety of commercially-available protocols, such as TCP/IP, OSI, FTP, NTS, CIFS and AppleTalk. The network can be, for example, a local area network, a wide-area network, a virtual private network, the Internet, an intranet, an extranet, a public switched telephone network, an infrared network, a wireless network and any combination thereof.)

Claim 15
Baldwin discloses a computer program product comprising: a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising (Baldwin, 0044; In this example, the device includes at least one processor 802 for executing instructions that can be stored in a memory device or element 804. As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802, the same or separate storage can be used for images or data, a removable memory can be available for sharing information with other devices, and any number of communication approaches can be available for sharing with other devices.): obtaining, by the one or more processors, a request to be electronically monitored, from a user, via a computing resource, wherein the request comprises authorization to access one or more data sources utilized by the user or proximate to the user; continuously monitoring (Baldwin, 0038, 0044;’ In at least some embodiments, the device can utilize the same image capture process to detect fatigue as to determine gaze position, user identity, etc.’ and ‘It should be understood that image capture can be performed using a single image, multiple images, periodic imaging, continuous image capturing, image streaming, etc.’), by the one or more processors, the authorized one or more data sources to obtain data relevant to the user (Baldwin, 0044, 0048; ‘As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802, the same or separate storage can be used for images or data, a removable memory can be available for sharing information with other devices, and any number of communication approaches can be available for sharing with other devices.’ And  ‘In this example, gaze tracking is activated on the device 902 some embodiments a user must activate this mode manually, while in other modes the device can activate the mode when the user is detected in a range of relative locations, when the device is determined to be held by a user, when a specific application is opened, or at any other appropriate time.’); generating and training, by the one or more processors, a predictive model (Baldwin, 0052; A model can be developed for a user using information learned from, or received by, a user. As discussed, reading speed under various conditions can be learned for a user, and a reading speed model can be generated.),….. selected from the group consisting of: a computing device utilized by the user, and a computing device proximate to the user, based on the continuously monitoring (Baldwin, 0038, 0044;’ In at least some embodiments, the device can utilize the same image capture process to detect fatigue as to determine gaze position, user identity, etc.’ and ‘It should be understood that image capture can be performed using a single image, multiple images, periodic imaging, continuous image capturing, image streaming, etc.’), and obtaining additional data, via an Internet connection, from one or more computing resources communicatively coupled to the one or more processors (Baldwin, 0064-0065; ‘Communication over the network can be enabled via wired or wireless connections and combinations thereof. In this example, the network includes the Internet, as the environment includes a Web server 1206 for receiving requests and serving content in response thereto, although for other networks, an alternative device serving a similar purpose could be used, as would be apparent to one of ordinary skill in the art.’ And ‘The illustrative environment includes at least one application server 1208 and a data store 1210.’),…. , wherein the predictive model comprises the expected behaviors for the user ; and cognitively analyzing, by the one or more processors, based on applying the predictive model, a portion of the data obtained by the continuously monitoring during a given time period, to determine that a user is exhibiting the one or more behaviors indicative of the sensory issue, wherein the one or more behaviors represent deviations, during the given time period, from one or more of the established ranges of expected behaviors for the user. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior.)
Baldwin does not disclose expressly  wherein the predictive model is utilized by the one or more processors, to determine a probability  that the user is experiencing a sensory issue, wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device ….wherein the additional data comprises one or more behaviors indicating the sensory issue and one or more contextual factors that contribute to the one or more behaviors, wherein the data relevant to the user is utilized by the one or more processors to establish ranges of expected behaviors for the user, when the user 1s engaged in specific activities.
Flickinger discloses wherein the predictive model is utilized by the one or more processors, to determine a probability  that the user is experiencing a sensory issue, wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device (Flickinger, 0027; In one embodiment, and with reference to the drawings included herein the invention comprises a system that provides real time detection and monitoring of physical aspects of an individual and/or aspects of the individual's activity, determines, computes or estimates that person's emotional state or affect or estimates the change of, evolution too or increasing probability of a change in the individual's mood or emotional state occurring, and provides feedback, e.g., in real time, to the individual about the person's emotional change, change or potential change thereof. In some embodiments, the notification to user can take the form voice activated read-out, display on screen, vibration of device, watch or other wearable. EC: Flickinger is used to disclose a generation of a probability in regards to an individual state. The examiner argues if the reading speed is too fast or too slow, there would be changes in an mood or emotional state.)…. wherein the additional data comprises one or more behaviors indicating the sensory issue and one or more contextual factors that contribute to the one or more behaviors, wherein the data relevant to the user is utilized by the one or more processors to establish ranges of expected behaviors for the user, when the user 1s engaged in specific activities. (Flickinger, 0053, 0058; ‘Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information. And ‘Benchmark or other data, existing in the literature, e.g., psychology, behavior, medicine, psychiatry, etc. may be user to relate physiological states or changes (e.g., pulse, be respiration, skin salinity etc.)), physical activities (etc. muscle tension, key pressing, gesticulations, yelling, tearing, trembling, shivering, teeth clenching, etc.) and other measured idiosyncratic data.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a threshold as a decision engine; to inform the user that corrective steps are following, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 16
Baldwin discloses adjusting, by the one or more processors, in the portion of the continuously obtained data, a portion of the instances where the context comprises one or more of the one or more contextual factors, to generate an adjusted portion of the continuously obtained data. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior.)
Baldwin does not disclose expressly based on determining that the user is exhibiting the one or more behaviors indicative of a sensory issue during the given time period, determining, by the one or more processors, a context for each incidence of the one or more behaviors indicative of the sensory issue during the given time period.
Flickinger discloses based on determining that the user is exhibiting the one or more behaviors indicative of a sensory issue during the given time period, determining, by the one or more processors, a context for each incidence of the one or more behaviors indicative of the sensory issue during the given time period. (Flickinger, 0053; Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a threshold as a decision engine; to inform the user that corrective steps are following, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 17
Baldwin does not disclose expressly cognitively analyzing, by the one or more processors, utilizing the predictive model, the adjusted portion, to determine the probability that the user is experiencing the sensory issue during the given time period.
Flickinger discloses cognitively analyzing, by the one or more processors, utilizing the predictive model, the adjusted portion, to determine the probability that the user is experiencing the sensory issue during the given time period. (Flickinger, 0029, 0037;’ User 250 is provided feedback 260 and may also, according to some embodiments, confirm or disconfirm feedback, adjust weighting to algorithm and provide other information 270 to tune algorithm.’ And ‘In these hypothetical examples, FIG. 5a shows feedback to a user on their smartphone display regarding their emotional state and real time changes. In this example, three distinct emotive states are displayed (the actual display format and traits to be displayed may be set by user or application as desired according to some embodiments), the levels of anger, calmness and anxiety and their stability or lability as estimated by the emotional state estimation algorithm and system.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a threshold as a decision engine; to inform the user that corrective steps are following, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 18
Baldwin discloses wherein the adjusting comprises: for each instance of the one or more behaviors in the portion of the continuously obtained data: (Baldwin, 0048; ‘In this example, gaze tracking is activated on the device 902 some embodiments a user must activate this mode manually, while in other modes the device can activate the mode when the user is detected in a range of relative locations, when the device is determined to be held by a user, when a specific application is opened, or at any other appropriate time.’ EC: It stands to reason if a user has to manually activate monitoring, then the user is required to deactivate it, thus ‘continuously monitoring.’) determining, by the one or more processors, whether the context includes at least one contextual factor of the one or more contextual factors. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior. The context is what the user is reading during the scroll and the contextual factor is the rate of the scroll.)
Baldwin does not disclose expressly determining, by the one or more processors, based on applying the predictive model, a probability that the at least one factor contributes to the one or more behaviors in the instance; and including, by the one or more processors, the instance in the portion of the instances based on the probability that the at least one factor contributes to the one or more behaviors in the instance exceeding a pre-defined threshold. 
Flickinger discloses determining, by the one or more processors, based on applying the predictive model, a probability that the at least one factor contributes to the one or more behaviors in the instance (Flickinger, 0053, 0058; ‘Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information.’ And ‘Benchmark or other data, existing in the literature, e.g., psychology, behavior, medicine, psychiatry, etc. may be user to relate physiological states or changes (e.g., pulse, be respiration, skin salinity etc.)), physical activities (etc. muscle tension, key pressing, gesticulations, yelling, tearing, trembling, shivering, teeth clenching, etc.) and other measured idiosyncratic data.); and including, by the one or more processors, the instance in the portion of the instances based on the probability that the at least one factor contributes to the one or more behaviors in the instance exceeding a pre-defined threshold. (Flickinger, 0027, 0053;’ In one embodiment, and with reference to the drawings included herein the invention comprises a system that provides real time detection and monitoring of physical aspects of an individual and/or aspects of the individual's activity, determines, computes or estimates that person's emotional state or affect or estimates the change of, evolution too or increasing probability of a change in the individual's mood or emotional state occurring, and provides feedback, e.g., in real time, to the individual about the person's emotional change, change or potential change thereof.’ And  ‘In some embodiments, user inputs known attributes about self or answers a questionnaire about self—the answers of which are used by the system to set thresholds and baselines.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a threshold as a decision engine; to inform the user that corrective steps are following, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 19
Baldwin discloses the method further comprising: based on determining the probability that the user is experiencing the sensory issue during the given time period, identifying, by the one or more processors, one or more actions to mitigate the sensory issue; and initiating, by the one or more processors, the one or more actions. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze.)

Claim 20
Baldwin discloses a system comprising: a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method, the method comprising (Baldwin, 0044; In this example, the device includes at least one processor 802 for executing instructions that can be stored in a memory device or element 804. As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802, the same or separate storage can be used for images or data, a removable memory can be available for sharing information with other devices, and any number of communication approaches can be available for sharing with other devices.): obtaining, by the one or more processors, a request to be electronically monitored, from a user, via a computing resource, wherein the request comprises authorization to access one or more data sources utilized by the user or proximate to the user; continuously monitoring (Baldwin, 0038, 0044;’ In at least some embodiments, the device can utilize the same image capture process to detect fatigue as to determine gaze position, user identity, etc.’ and ‘It should be understood that image capture can be performed using a single image, multiple images, periodic imaging, continuous image capturing, image streaming, etc.’), by the one or more processors, the authorized one or more data sources to obtain data relevant to the user (Baldwin, 0044, 0048; ‘As would be apparent to one of ordinary skill in the art, the device can include many types of memory, data storage or computer-readable media, such as a first data storage for program instructions for execution by the processor 802, the same or separate storage can be used for images or data, a removable memory can be available for sharing information with other devices, and any number of communication approaches can be available for sharing with other devices.’ And  ‘In this example, gaze tracking is activated on the device 902 some embodiments a user must activate this mode manually, while in other modes the device can activate the mode when the user is detected in a range of relative locations, when the device is determined to be held by a user, when a specific application is opened, or at any other appropriate time.’); generating and training, by the one or more processors, a predictive model, wherein the predictive model is utilized by the one or more processors (Baldwin, 0052; A model can be developed for a user using information learned from, or received by, a user. As discussed, reading speed under various conditions can be learned for a user, and a reading speed model can be generated.),….. selected from the group consisting of: a computing device utilized by the user, and a computing device proximate to the user, based on the continuously monitoring (Baldwin, 0038, 0044;’ In at least some embodiments, the device can utilize the same image capture process to detect fatigue as to determine gaze position, user identity, etc.’ and ‘It should be understood that image capture can be performed using a single image, multiple images, periodic imaging, continuous image capturing, image streaming, etc.’) and obtaining additional data, via an Internet connection, from one or more computing resources communicatively coupled to the one or more processors (Baldwin, 0064-0065; ‘Communication over the network can be enabled via wired or wireless connections and combinations thereof. In this example, the network includes the Internet, as the environment includes a Web server 1206 for receiving requests and serving content in response thereto, although for other networks, an alternative device serving a similar purpose could be used, as would be apparent to one of ordinary skill in the art.’ And ‘The illustrative environment includes at least one application server 1208 and a data store 1210.’),…. wherein the predictive model comprises the expected behaviors for the user; and cognitively analyzing, by the one or more processors, based on applying the predictive model, a portion of the data obtained by the continuously monitoring during a given time period, to determine that a user is exhibiting the one or more behaviors indicative of the sensory issue, wherein the one or more behaviors represent deviations, during the given time period, from one or more of the established ranges of expected behaviors for the user. (Baldwin 0016, ;If the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze. EC: If the device can alter the scrolling speed, then it already predicted a user’s behavior.)
Baldwin does not disclose expressly  to determine a probability that the user is experiencing a sensory issue, wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device…. wherein the additional data comprises one or more behaviors indicating the sensory issue and one or more contextual factors that contribute to the one or more behaviors, wherein the data relevant to the user is utilized by the one or more processors to establish ranges of expected behaviors for the user, when the user is engaged in specific activities.
Flickinger discloses to determine a probability that the user is experiencing a sensory issue, wherein the sensory issue adversely affects an ability of the user to perceive data provided to the user by a device (Flickinger, 0027; In one embodiment, and with reference to the drawings included herein the invention comprises a system that provides real time detection and monitoring of physical aspects of an individual and/or aspects of the individual's activity, determines, computes or estimates that person's emotional state or affect or estimates the change of, evolution too or increasing probability of a change in the individual's mood or emotional state occurring, and provides feedback, e.g., in real time, to the individual about the person's emotional change, change or potential change thereof. In some embodiments, the notification to user can take the form voice activated read-out, display on screen, vibration of device, watch or other wearable. EC: Flickinger is used to disclose a generation of a probability in regards to an individual state. The examiner argues if the reading speed is too fast or too slow, there would be changes in an mood or emotional state.)…. wherein the additional data comprises one or more behaviors indicating the sensory issue and one or more contextual factors that contribute to the one or more behaviors, wherein the data relevant to the user is utilized by the one or more processors to establish ranges of expected behaviors for the user, when the user is engaged in specific activities. (Flickinger, 0053, 0058; ‘Additional baselining variables include idiosyncratic behavior of the individual. For example each individual may have one or multiple normal baseline and/or set of norms in their physiological responses (e.g., pulse, respiration, bp, skin salinity, pupillary response, muscle contraction etc.) physical gestures, voice, voice stress analysis, tones, words, typing habits, how tightly they hold a device etc.’ EC: Baseline means previous stored information. And ‘Benchmark or other data, existing in the literature, e.g., psychology, behavior, medicine, psychiatry, etc. may be user to relate physiological states or changes (e.g., pulse, be respiration, skin salinity etc.)), physical activities (etc. muscle tension, key pressing, gesticulations, yelling, tearing, trembling, shivering, teeth clenching, etc.) and other measured idiosyncratic data.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin and Flickinger before him before the effective filing date of the claimed invention, to modify Baldwin to incorporate training a model to determine a sensory issue with a user; each issue having an contextual issue with each issue; the monitoring for an issue which is controlled by the user; making a prediction an issue is occurring; making an comparison with a normal or baseline reading and assigning a probability an issue is occurring; employing thresholds; notifying the user of Flickinger. Given the advantage of each model can be specifically trained for each user thus better results per user; the issue being linked to reading or each issue being displayed in context form; to eliminate the feeling of being constantly monitored, thus eliminating stress; to take the next step if an issue is occurring; if an occurrence is present, take steps to correct the issue; using a threshold as a decision engine; to inform the user that corrective steps are following, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Flickinger as applied to claim(s) 1-8, 11-12 and 15-20 above, and further in view of Sadhvani. (U. S. Patent Publication 20140288285, referred to as Sadhvani)

Claim 9
Baldwin and Flickinger do not disclose expressly wherein the sensory issue comprises an issue pertaining to vision of the user, and wherein automatically adjusting the one or more settings comprises making a change to the device selected from the group consisting of: changing the font displayed in a graphical user interface displayed on the device, increasing the a size of the font displayed in the graphical user interface displayed on the device, changing a color contrast in the graphical user interface displayed on the device, changing a color of at least one object displayed in the graphical user interface displayed on the device, changing a resolution setting of the device, and changing a magnification setting of the device.
Sadhvani discloses wherein the sensory issue comprises an issue pertaining to vision of the user, and wherein automatically adjusting the one or more settings comprises making a change to the device selected from the group consisting of: changing the font displayed in a graphical user interface displayed on the device, increasing the a size of the font displayed in the graphical user interface displayed on the device, changing a color contrast in the graphical user interface displayed on the device, changing a color of at least one object displayed in the graphical user interface displayed on the device, changing a resolution setting of the device, and changing a magnification setting of the device. (Sadhvani, 0017, 0020; ‘For example, the computing device could provide a vision test for the user, the user could scan or photograph his/her eyeglasses prescription, or the user could manually input information about his/her vision ability. An interface setting, for example, for a visual output via a display, is then automatically adjusted based on the determined ability of the user.’ And ‘Upon determining the vision ability of the user, the computing device adjusts one or more user interface settings based on the determined vision ability. In some examples, the user interface setting(s) relate to a visual output of the computing device. The user interface setting(s) can include: a default font size, a default zoom level, a default font size/zoom level combination, a touch point size or sensitivity level, color setting(s), etc. After the computing device adjusts the one or more user interface settings, the user can further adjust the user interface settings. For example, if the computing device sets the default font size to 18 points, the user can further adjust the default font size to 20 points.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin, Flickinger and Sadhvani before him before the effective filing date of the claimed invention, to modify Baldwin and Flickinger to incorporate altering the visual display to a user of Sadhvani. Given the advantage of changing the display will help the user to pay attention by breaking up the monotonous image, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Flickinger as applied to claim(s) 1-8, 11-12 and 15-20 above, and further in view of Campbell. (U. S. Patent 9497530, referred to as Campbell)

Claim 10
Baldwin and Flickinger do not disclose expressly wherein the sensory issue comprises an issue pertaining to hearing of the user, user, and wherein automatically adjusting the one or more settings comprises making changing a volume setting of the device.
Campbell discloses wherein the sensory issue comprises an issue pertaining to hearing of the user, user, and wherein automatically adjusting the one or more settings comprises making changing a volume setting of the device. (Campbell, c12:10-28, c12:58[Wingdings font/0xE0]c13:15; ‘Multiple frequencies can be tested simultaneously and both ears can be tested at the same time. Phase information is also available. Use of cABR involves recording electroencephalogram (EEG) activity while a complex sound is being played to the user.’ And ‘FIG. 9B is a flowchart of a technique to determine a high frequency portion of the hearing transfer function, according to one embodiment. In step 930, the processor 8, 44, and/or 88 identifies the transients in the output sound, for example, by detecting the sound volume moving from below a threshold to a certain level above that threshold over the course of a few milliseconds.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin, Flickinger and Campbell before him before the effective filing date of the claimed invention, to modify Baldwin and Flickinger to incorporate altering the audio output to a user of Campbell. Given the advantage of knowing that the user is missing audio input, making changes so the user can heat it, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Flickinger as applied to claim(s) 1-8, 11-12 and 15-20 above, and further in view of Lisseman. (U. S. Patent Publication 20180319407, referred to as Lisseman)

Claim 13
Baldwin and Flickinger do not disclose expressly wherein the sensory issue comprises an issue pertaining to vision of the user, and the one or more behaviors are selected from the group consisting of: squinting, removing glasses, rubbing eyes, and positioning close to displayed text or images.
Lisseman discloses wherein the sensory issue comprises an issue pertaining to vision of the user, and the one or more behaviors are selected from the group consisting of: squinting, removing glasses, rubbing eyes, and positioning close to displayed text or images. (Lisseman 0089; The occupant information parameter can include the position and/or orientation (e.g., yaw, pitch, roll) of the occupant's head, the rate of movement of the occupant's head, the dimensions of the occupant's head, determination if the occupant is wearing a certain article that can affect the image signal (e.g., a hat, glasses, sunglass, contact lenses, makeup, jewelry, etc.), movement of the occupant's mouth (e.g., determining if the occupant is talking, yawning, singing, sneezing, etc.), movement of the occupant's nose (e.g., determining if the occupant is breathing, sneezing, etc.), movement of the occupant's eyes (e.g., squinting, blinking, blink rate, saccades, smooth pursuit movements, vergence movements, vestibule-ocular movements, etc.), movement and/or position of the occupant's eye lids, gaze vector, heart rate, workload, occupant identification features, occupant age estimates, facial musculature movements (e.g., movements associated with expression, pain, squinting, blinking, talking, sneezing, singing, sleeping, physical impairment, etc.), and/or the position and/or orientation of the occupant's eyes.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin, Flickinger and Lisseman before him before the effective filing date of the claimed invention, to modify Baldwin and Flickinger to incorporate the ability of the invention to determine if a user is having trouble with visual input without direct prompt from the user of Lisseman. Given the advantage of allowing the use of the invention to be easier to use due to this automated feature, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Flickinger as applied to claim(s) 1-8, 11-12 and 15-20 above, and further in view of Mishra. (U. S. Patent Publication 20170150282, referred to as Mishra)

Claim 14
Baldwin and Flickinger do not disclose expressly wherein the sensory issue comprises an issue pertaining to hearing of the user, and the one or more behaviors are selected from the group consisting of: requesting repetition of audio, responding incorrectly to an audio prompt, and orienting the device at a progressively further distance from the user.
Mishra discloses wherein the sensory issue comprises an issue pertaining to hearing of the user, and the one or more behaviors are selected from the group consisting of: requesting repetition of audio, responding incorrectly to an audio prompt, and orienting the device at a progressively further distance from the user. (Mishra, 0020; The hearing loss indicator data generation circuit 220 may be configured to measure hearing loss indicators associated with use of the device by the user. Indicators of hearing loss may include, for example, ambient sound characteristics, user speech volume level and word rate, user adjustments of device volume and user requests for repetition from other parties on a phone call.) It would have been obvious to one having ordinary skill in the art, having the teachings of Baldwin, Flickinger and Mishra before him before the effective filing date of the claimed invention, to modify Baldwin and Flickinger to incorporate the ability of the invention to determine if a user is having trouble with audio without direct prompt from the user of Mishra. Given the advantage of allowing the use of the invention to be easier to use due to this automated feature, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Conclusion – Final
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

25.	Claims 1-20 are rejected.

Correspondence Information
26.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129